DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0248285 (hereafter Rishworth).
Regarding claim 1, Rishworth, as shown in figures 1-12, discloses a circuit board module, comprising: 
a first circuit board (2); 
a second circuit board (1) facing the first circuit board; 
a connecting device (3) fixed between the first circuit board and the second circuit board; and
an adapter board (32) fixed to the connecting device and disposed between the first circuit board and the second circuit board, the adapter board being inserted into the first circuit board and the second circuit board.
	Regarding claim 2, Rishworth discloses the circuit board module of claim 1, wherein the connecting device comprises a first connecting bracket (35, left side) and a second connecting bracket (35, right side), each of the first connecting bracket and the second connecting bracket comprises a first side and a second side opposite to the first side (top-bottom), the first side is fixed to the first circuit board, and the second side is fixed to the second circuit board.
	Regarding claim 5, Rishworth discloses the circuit board module of claim 2, wherein each of the first connecting bracket and the second connecting bracket further comprises a first surface (inner surface) and a second surface (outer surface) opposite to the first surface (see fig. 8-9), the first surface is recessed towards the second surface to form a recess region, and a bottom of the recess region defines an opening that penetrating the second surface (4 openings are shown in each bracket; fig.8-9).
	Regarding claim 9, Rishworth discloses the circuit board module of claim 2, wherein the second side of each of the first connecting bracket and the second connecting bracket defines at least one guiding hole (2 holes are shown on each bracket), at least one guiding post (considering the locking element 5; fig.4) is movably inserted into the at least one guiding hole, and the at least one guiding post is inserted into the second circuit board.
	Regarding claim 10, Rishworth discloses the circuit board module of claim 5, wherein at least two guiding holes (22; fig. 12) can be defined on the second side, the guiding holes are arranged at different intervals.
	Regarding claim 11, Rishworth discloses the circuit board module of claim 2, wherein each of the first connecting bracket and the second connecting bracket can further comprise a fixing portion (357; fig. 12) configured for fixing the first connecting bracket or the second connecting bracket on the first circuit board.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rishworth.
Regarding claim 12, Rishworth, as already discussed in claim 1 above, discloses an electronic device, comprising: 
a circuit board module (), comprising:
a first circuit board (2); 
a second circuit board (1) facing the first circuit board; 
a connecting device (3) fixed between the first circuit board and the second circuit board; and 
an adapter board (32) fixed to the connecting device and disposed between the first circuit board and the second circuit board, the adapter board being inserted into the first circuit board and the second circuit board.
	Rishworth is silent about there is a case (considering as a housing) and the first circuit board fixed to the casing.
The Examiner takes Official Notice that an electronic device has a case/housing for an electronic device having a circuit board fixed to the case/housing is old and well known in the art.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have a case and the first circuit board fixed to the casing, since such feature is old and well known in the art.
	Regarding claim 13, Rishworth, as already discussed in claim 2 above, discloses the electronic device of claim 12, wherein the connecting device comprises a first connecting bracket and a second connecting bracket, each of the first connecting bracket and the second connecting bracket comprises a first side and a second side opposite to the first side, the first side is fixed to the first circuit board, and the second side is fixed to the second circuit board.
	Regarding claim 16, Rishworth, as already discussed in claim 5 above, discloses the electronic device of claim 13, wherein each of the first connecting bracket and the second connecting bracket further comprises a first surface and a second surface opposite to the first surface, the first surface is recessed towards the second surface to form a recess region, and a bottom of the recess region defines an opening that penetrating the second surface.
	Regarding claim 20, Rishworth, as already discussed in claim 9 above, discloses
the electronic device of claim 13, wherein the second side of each of the first connecting bracket and the second connecting bracket defines at least one guiding hole, at least one guiding post is movably inserted into the at least one guiding hole, and the at least one guiding post is inserted into the second circuit board.

Claim(s) 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rishworth as applied to claims 2 and 13 respectively above, and further in view of US 2013/0048343 (hereafter Zhou).
Regarding claims 3 and 14, Rishworth discloses the circuit board module of claims 2 and 13 respectively, except wherein the connecting device further comprises a grabbing member mounted on the second circuit board.
	Zhou, as shown in figure 1, discloses a handle (20) fixed on a surface of a circuit board (1) in order which can be grasped to manipulate the circuit board (see par. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have the connecting device further comprises a handle (grabbing member) mounted on the second circuit board in order to provide a grasping to manipulate the circuit board as suggested by Zhou.
	Regarding claims 4 and 15, Rishworth in view of Zhou discloses the circuit board module of claims 3 and 14 respectively, wherein an auxiliary plate (considering upper and lower bar of top 21 or left and right triangle plate as shown in figure 3) is provided on two sides of the grabbing member.
Allowable Subject Matter
Claims 6-8 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in 1-2 and 5, a combination of limitations that a flange extends from an inner wall of the opening on the recess region towards the first surface.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 17, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in 1-2 and 5, a combination of limitations that a flange extends from an inner wall of the opening on the recess region towards the first surface.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/           Primary Examiner, Art Unit 2847